Case 1:20-cv-21473-RNS Document 7 Entered on FLSD Docket 07/16/2020 Page 1 of 1



                            United States District Court
                                      for the
                            Southern District of Florida

 Steve Cooper, Plaintiff,               )
                                        )
 v.
                                        ) Cvil Case No. 20- 21473-Civ-Scola
 Saint Charles Jean Max and others,     )
 Defendants.                            )

      Order Adopting Magistrate Judge’s Report And Recommendation
        This case was referred to United States Magistrate Judge Lisette M. Reid,
 consistent with Administrative Order 2019-2 of this Court, for a ruling on all
 pre-trial, nondispositive matters and for a report and recommendation on any
 dispositive matters. On April 27, 2020, Judge Reid issued a report,
 recommending that the Court transfer Plaintiff Steve Cooper’s 42 U.S.C. § 1983
 case to the Middle District of Florida. (Report of Mag. J., ECF No. 4.) Cooper
 has not filed objections to the report and the time to do so has passed.
        The Court has considered Judge Reid’s report, the record, and the
 relevant legal authorities. The Court finds Judge Reid’s report and
 recommendation cogent and compelling: because the majority of the events
 that gave rise to Cooper’s claim occurred within the judicial district of the
 Middle District of Florida, his case should be transferred there.
        The Court thus affirms and adopts Judge Reid’s report and
 recommendation (ECF No. 4). The Court directs the Clerk to close this case
 and take all necessary steps to ensure the prompt transfer of the action to the
 United State District Court for the Middle District of Florida. The Court denies
 any pending motions as moot with respect to this Court.
        The Clerk is also directed to mail a copy of this order to Cooper at the
 address listed for him on the docket.
        Done and ordered, at Miami, Florida, on July 16, 2020.

                                             _______________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
